DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 16, 20-29 are pending, of which claims 22-29 are withdrawn because of earlier restriction.
Claims 16 and 20-21 are under current examination. Applicant’s amendment necessitated modification in the rejection (with respect to claim numbers).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Safavy (US 2010/0316631 A1) and Parvathy (Chemical Approaches toward preparation of water-soluble curcumin Derivatives; Thesis, 2009, 1-222) in combination. 
Determining the scope and contents of the prior art
Safavy discloses a method of treating proliferative disorder comprising intravenous administering of a water-soluble curcumin conjugate, wherein the conjugate can be of amino acid, carbohydrate, such as glucuronic acid, deoxyglucosamine etc. with example:

    PNG
    media_image1.png
    672
    1060
    media_image1.png
    Greyscale
 with a motivation and a reason to make curcumin water soluble (abstract, Figure 2C, 0005-0007, 0013, 0027, 0034, 0043, 0048, 0074, 0075, 0083, 0088, 0092 and claims).
Parvathy discloses motivation to make water soluble conjugate of curcumin and monoglucuronide (product conjugate with water and NaHCO3) (composition, see page 137); (product conjugate with water) (composition 197-222) and its use in biological activities such as anti-mutagenic (anti-cancer agent) (page 9, 11, 12, 14, 24-25, 132-145 and 197-222).

    PNG
    media_image2.png
    95
    745
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    250
    677
    media_image3.png
    Greyscale

Ascertaining the differences between the prior art and the claims at issue
Safavy discloses a method of treating proliferative disorder comprising intravenous administering of a water-soluble curcumin conjugate, wherein the conjugate can be of amino acid, carbohydrate, such as glucuronic acid, etc. with example of conjugate with deoxyglucosamine. Safavy further provides the reason to make such conjugates to make them water soluble so that the effectiveness of curcumin in treating diseases may be increased.  However, Safavy doesn’t teach example of conjugate with glucuronic acid.
Parvathy also discloses motivation to make water soluble conjugate of curcumin so that the effectiveness of curcumin in treating diseases may be increased and further teaches monoglucuronide (product conjugate with water) and its use in biological activities such as anti-mutagenic (anti-cancer agent). However, Parvathy is silent about intravenous administration of made conjugate.
Resolving the level of ordinary skill in the pertinent art
Thus based on the guidance provided by Safavy and Parvathy, it would have been prima facie obvious to a person of ordinary skill in the art to make a water soluble conjugate of curcumin with carbohydrate, such as monoglucuronide as Safavy and Parvathy provide motivation to make such conjugates with carbohydrates, amino acid etc. and Parvathy specifically teaches monoglucuronide conjugate of curcumin and it’s water solubility. Thus the cited prior art meets limitations of the instant claims.
Based on the above established facts, it appears that the combination of teachings of above cited prior art read applicants’ process.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Safavy discloses a method of treating proliferative disorder comprising intravenous administering of a water-soluble curcumin conjugate, wherein the conjugate can be of amino acid, carbohydrate, such as glucuronic acid, etc. with example of conjugate with deoxyglucosamine. Safavy further provides the reason to make such conjugates to make them water soluble so that the effectiveness of curcumin in treating diseases may be increased.  Parvathy also discloses motivation to make water soluble conjugate of curcumin so that the effectiveness of curcumin in treating diseases may be increased and further teaches monoglucuronide (product conjugate with water) and its use in biological activities such as anti-mutagenic (anti-cancer agent). 
So, the combination of prior art read applicants claims.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  Further, there is a reasonable expectation of success that the water-soluble monoglucuronide conjugate of curcumin may be administered intravenously and   can be made by combination of the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed process with a reasonable expectation of success.  Modifying such parameters is prima facie obvious because an ordinary artisan would be motivated to develop an alternative process for economic reasons or convenient purposes and to arrive applicants process with a reasonable expectation of success, since it is within the scope to modify the process through a routine experimentation. 
Response to Arguments
Applicant’s remarks, filed on 11/20/2020, has been fully considered but not found persuasive.
Applicant argues that the examiner has not provided any reason to select glucuronic conjugate of from numerous conjugates taught by Parvathy. Applicant cites page 182 of Parvathy and argues that Parvathy discloses that the glycoside conjugates have a greater metabolic stability by delaying formation of the glucuronide during metabolism and thereby suggests glucuronide would have a shorter metabolic stability, which is not the objective of the instant invention.
This is not found persuasive and the instant claims are obvious over the cited prior art. This is because (1) it is noted that applicant's arguments are against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); (2) Safavy discloses a method of treating proliferative disorder comprising intravenous administering of a water-soluble curcumin conjugate and provide suggestion of glucuronic acid conjugate; (3) Safavy further provides the reason to make such conjugates to make them water soluble so that the effectiveness of curcumin in treating diseases may be increased and Parvathy teaches a highly water soluble curcumin conjugate. Thus Safavy suggest and motivate for paternal administration of water soluble glucuronic acid conjugate and Parvathy teaches with example such conjugate with high water solubility. Thus the combination provides motivation to select monoglucuronide conjugate of curcumin. Further, applicant is referring to words of Parvathy out of context. In fact on page 182 (as reproduced below), Parvathy is describing a hypothesis of antibacterial and antifungal activity (and not anti-cancer) of esters or peptidic conjugates of curcumin (not glycoside conjugate) and enhanced activity due to masking of phenolic OH groups and delay in glucuronide formation during metabolism. Thus Parvathy is giving a reason for enhanced antibacterial and antifungal activity of masked phenolic OH curcumin conjugates compared to glucuronide and not short metabolic stability of glucuronide. Additionally, there is no objective recited in any of the examined claims for shortening or lengthening metabolic stability.

    PNG
    media_image4.png
    787
    715
    media_image4.png
    Greyscale

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623